DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 440 has been used to designate both heat dissipation layer and passivation layer Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In Figure 3 Para. [0020-0022] reference character 440 as both heat dissipation and passivation layers.  Para. [0020, 0024] recites "an aluminum nitride (AiN)" which appears to be a mistyping of --an aluminum nitride (AlN).  
Appropriate correction is required.

Claim Objections
Claims 5, 11, 20 are objected to because of the following informalities: claims 5, 11 and 20 recites the limitation "an aluminum nitride (AiN)" which appears to be a mistyping of --an aluminum nitride (AlN)--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 10-11, 14-15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tung et al (US 20210375766 A1).
Regarding claim 1, Tung discloses in Fig. 8 a semiconductor structure, comprising:
a glass substrate [120, 130, 160] comprising a glass layer [120], a heat dissipation layer [130] and a silicon nitride layer [160] stacked from bottom to top [paragraph [0018] and [0034]]; and 
a device wafer [112] comprising at least one semiconductor device integrated in a device layer situated over the silicon nitride layer [160] of the glass substrate [paragraph [0012]].

    PNG
    media_image1.png
    260
    714
    media_image1.png
    Greyscale

Regarding claim 3, Tung discloses in Fig. 8 the semiconductor structure according to claim 1, wherein the heat dissipation layer [130] has a thermal conductivity higher than the thermal conductivity of glass [120] [paragraph [0018]].
Regarding claim 4, Tung discloses in Fig. 8 the semiconductor structure according to claim 1, wherein the heat dissipation layer [130] is an electrically isolated layer [paragraph [0018].
Regarding claim 5, Tung discloses in Fig. 8 the semiconductor structure according to claim 4, wherein the heat dissipation layer [130] comprises an aluminum nitride (AlN) layer, a silicon carbide (SiC) layer, an aluminum oxide (Al203) layer, a ceramic layer or a silicon nitride (SiN) based layer [paragraph [0017]] teaches AlN.
Regarding claim 8, Tung discloses in Figure 8, 
a semiconductor structure, comprising: 
a glass substrate [120, 160] comprising a glass layer [120] and a silicon nitride layer [160] stacked from bottom to top [Para. 0034]]; and 
a device wafer [112] comprising at least one semiconductor device integrated in a device layer [112], and a heat dissipation layer [130] stacked on the device layer, wherein the heat dissipation layer is bonded with the silicon nitride layer of the glass substrate [Para. 0031]]. 

    PNG
    media_image1.png
    260
    714
    media_image1.png
    Greyscale

Regarding claim 10, Tung discloses in Fig. 8 the semiconductor structure according to claim 8, wherein the heat dissipation layer [130] has a thermal conductivity higher than the thermal conductivity of glass [120] [Para. 0018]].
Regarding claim 11, Tung discloses in Fig. 8 the semiconductor structure according to claim 10, wherein the heat dissipation layer [130] is an electrically isolated layer, and the heat dissipation layer [130] comprises an aluminum nitride (AlN) layer, a silicon carbide (SiC) layer, an aluminum oxide (Al203) layer, a ceramic layer or a silicon nitride (SiN) based layer [Para [0017]]] teaches AlN.
Regarding claim 14, Tung does disclose in Figure 8 or Figure 9
a method of wafer bonding, comprising: 
providing a glass substrate [120, 130, 160] comprising a glass layer [120] and a silicon nitride layer [160] stacked from bottom to top [paragraph [0018] and [0034]; 
disposing a device wafer [112] comprising at least one semiconductor device
integrated in a device layer on the silicon nitride layer [160] of the glass substrate; and 
forming a heat dissipation layer [130] directly on a side of the silicon nitride layer [paragraph [0012]].

    PNG
    media_image1.png
    260
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    279
    714
    media_image2.png
    Greyscale

Regarding claim 15, Tung does disclose in Fig. 8: 
the method of wafer bonding according to claim 14, wherein the heat dissipation [130] layer is directly formed on the glass layer [120], and then the silicon nitride layer [160] is directly formed on the heat dissipation layer [130]. 
Regarding claim 19, Tung discloses in Fig. 8 The method of wafer bonding according to claim 14, wherein the heat dissipation layer [130] has a thermal conductivity higher than the thermal conductivity of glass [120] [Para. 0018]].
Regarding claim 20, Tung discloses in Fig. 8 The method of wafer bonding according to claim 19, wherein the heat dissipation layer [130] is an electrically isolated layer, wherein the heat dissipation layer [130] comprises an aluminum nitride (AlN) Page 10 of 12layer, a silicon carbide (SiC) layer, an aluminum oxide (Al203) layer, a ceramic layer or a silicon nitride (SiN) based layer [Para [0017]] ] teaches AlN.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tung et al (US 20210375766 A1 as applied to claim 1 above, and further in view of Horio et al. (US Pub. 20090039377).
Regarding claim 2, Tung discloses in Fig. 8 wherein the glass substrate comprises a titanium layer [140], the glass layer [120], the heat dissipation layer [130] and the silicon nitride layer [160] stacked from bottom to top. Tung fails to disclose in Fig. 8 wherein the glass substrate comprises a bottom silicon nitride layer. Silicon nitride is an insulating material.  Horio discloses in Fig. 4 wherein the glass substrate [1B] comprises a bottom insulating layer [82].
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to modify the method of Fig. 8 of Tung to include wherein the glass substrate comprises a bottom silicon nitride layer. The ordinary artisan would have been motivated to modify Tung in the above manner for the purpose of protecting the titanium layer during the subsequent processes. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tung et al (US 20210375766 A1) as applied to claim 1 above, and further in view of Hekmatshoartabari et al (US 20170110491 A1).
Regarding claim 6, Tung et al. does not disclose 
a first oxide cap layer and a passivation layer covering a backside of the device layer sequentially.
Tung et al in Para. [0015] states ‘’add multiple dielectric layer”
Hekmatshoartabari does disclose in Figure 4 the semiconductor structure according to claim 1, further comprising: a first oxide cap layer [74] and a passivation layer [78] covering a backside of the device layer sequentially [Para. 0042]]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hekmatshoartabari into the method of Tung et al. to include a first oxide cap layer and a passivation layer covering a backside of the device layer sequentially. The ordinary artisan would have been motivated to modify Tung et al. in the above manner for the purpose of providing electrical isolation and possibly edge planarization Para. [0043] of Hekmatshoartabari.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (US 20210375766 A1) as applied to claim 1 above, and in view of Misra et al. (20200369561 A1).
Regarding claim 7, Tung et al does not disclose the semiconductor structure according to claim 1, further comprising: an oxide cap layer covering the silicon nitride layer of the glass Page 8 of 12substrate, wherein the oxide cap layer is bonded with the device wafer 
but Misra does disclose in Figure 2:
an oxide cap layer [160] covering the silicon nitride layer [130] of the glass Page 8 of 12substrate, wherein the oxide cap layer is bonded with the device wafer [Para. [0029]]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Misra into the method of Tung to include an oxide cap layer covering the silicon nitride layer of the glass Page 8 of 12substrate, wherein the oxide cap layer is bonded with the device wafer. The ordinary artisan would have been motivated to modify Tung in the above manner for the purpose of providing a protective layer and that also provides chemical and mechanical durability to the thin multilayer coating [Misra, Para. [0029]].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tung et al (US 20210375766 A1) as applied to claim 8 above, and further in view of Blackshear et al. (US Pub. 20130334711) and Misra et al. (US Pub. 20200369561).
Regarding claim 9, Tung et al. fails to disclose
wherein the glass substrate comprises a bottom silicon nitride layer, a titanium layer, the glass layer and the silicon nitride layer stacked from bottom to top.
Blackshear et al. discloses in Fig. 2, paragraph [0002] and paragraph [0034]
wherein the glass substrate [200] comprises a bottom dielectric layer [dielectric layer between 255 and 260], a conductive layer [230], the glass layer [210] and a dielectric layer [dielectric layer between 225 and 230] stacked from bottom to top.

    PNG
    media_image3.png
    411
    636
    media_image3.png
    Greyscale

Silicon nitride is known dielectric material and Titanium is known conductive material therefore it would have been obvious to select them based on their suitability for use as the dielectric material and as the conductive material in the device of Blackshear et al. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
For further providing support, Misra et al. is cited  
Misra et al. discloses in Fig. 1 and paragraph [0027] the dielectric layer comprises silicon nitride and the conductive layer comprises titanium. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Blackshear et al. and Misra et al. into the method of Tung et al. to include wherein the glass substrate comprises a bottom silicon nitride layer, a titanium layer, the glass layer and the silicon nitride layer stacked from bottom to top. The ordinary artisan would have been motivated to modify Tung et al. in the above manner for the purpose of providing a laminate substrate that may be utilized in a flip chip plastic ball grid array (FCPBGA) package or that may be utilized in other applications such as with coreless chip carriers, flip chip plastic land grid array (FCPLGA) packages, and wire bond packages and providing suitable dielectric material and conductive material coupled to glass layer  [paragraph [0030] of Blackshear et al. and paragraph [0027] of Misra et al.].
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (US 20210375766 A1) as applied to claim 8 above, and in view of Hekmatshoartabari et al. (US 20170110491 A1).
Regarding claim 12, Tung et al does not disclose: 
An oxide cap layer and a passivation layer covering the device layer sequentially. 
Hekmatshoartabari does disclose in Figure 4, the semiconductor structure according to claim 8, further comprising: an oxide cap layer [74] and a passivation layer [78] covering the device layer sequentially [Para. [0042]].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hekmatshoartabari into the method of Tung et al. to include a first oxide cap layer and a passivation layer covering a backside of the device layer sequentially. The ordinary artisan would have been motivated to modify Tung et al. in the above manner for the provide electrical isolation and possibly edge planarization also Tung et al in Para. [0015]. A dielectric to one of ordinary skill in the art could also be consider an oxide cap layer. Para. [0043] of Hekmatshoartabari.
Regarding claim 13, Tung does disclose in Fig. 8:
wherein the heat dissipation layer [130] is bonded with the device layer [112]. 
Hekmatshoartabari disclose in Figure 5, wherein the heat dissipation layer [28] is bonded with the device layer and is bonded with the oxide cap layer [74] [Para [0042]].
Therefore, the combination of Tung and Hekmatshoartabari disclose the limitation of claim 13.

    PNG
    media_image4.png
    533
    813
    media_image4.png
    Greyscale

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (US 20210375766 A1) as applied to claim 14 above, and further in view of Hekmatshoartabari et al. (US 20170110491 A1).
Regarding claim 16, Tung et al does not disclose
the method of wafer bonding according to claim 14, further comprising: forming an oxide cap layer on the silicon nitride layer of the glass substrate.
Hekmatshoartabari does disclose in Figure 2 the method of wafer bonding according to claim 14, further comprising: forming an oxide cap layer [26] on the silicon nitride layer [26] of the glass substrate [Para. [0030]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hekmatshoartabari into the method of Tung et al. to include forming an oxide cap layer on the silicon nitride layer of the glass substrate. The ordinary artisan would have been motivated to modify Tung et al. in the above manner to form the silicon oxide on the silicon nitride for the purpose of providing a suitable configuration for the glass substrate as described in claim Para. [0030] of Hekmatshoartabari.

Regarding claim 17, Tung et al. does not disclose:
the method of wafer bonding according to claim 16, wherein the oxide cap layer of the glass substrate is bonded with the device wafer
Hekmatshoartabari does disclose in Figure 2 the method of wafer bonding according to claim 16, wherein the oxide cap layer of the glass substrate is bonded with the device wafer [24] [Para. 0034]]. The motivation to do so would be similar to benefits already laid out in claims 6, 12, and 16. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (US 20210375766 A1) as applied to claim 14 above, and in view of Morrow et al. (US20140264739 A1). 
Regarding claim 18, Tung discloses in Fig. 9 the device wafer is disposed on and bonded with the silicon nitride layer [160] of the glass substrate through the heat dissipation layer [130]. 

    PNG
    media_image2.png
    279
    714
    media_image2.png
    Greyscale


Tung does not explicitly disclose  
the heat dissipation layer is formed on the device layer, and then the device wafer is disposed on and bonded with the silicon nitride layer of the glass substrate.
Morrow does disclose in Fig. 2a 
the device wafer [240] is disposed on and bonded with the silicon nitride layer [214] of a substrate through a heat dissipation layer [212] by first forming the heat dissipation layer [212] on the device layer [206] [Para. 0016]], and then the device wafer [206] is disposed on and bonded with the silicon nitride layer [214] of the substrate [Para. 0017]]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Morrow into the method of Tung et al. to include wherein the heat dissipation layer is formed on the device layer, and then the device wafer is disposed on and bonded with the silicon nitride layer of the glass substrate. The ordinary artisan would have been motivated to modify Tung et al. in the above manner to provide suitable method for bonding the device wafer with the silicon nitride layer of the glass substrate through the heat dissipation layer Para. [0017-0018] of Morrow. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MATTHEW HARTMAN whose telephone number is (571)272-9584. The examiner can normally be reached M-TH: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





//D.M.H./ Examiner, Art Unit 2829                                                                                                                                                                                                        /SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822